UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6828


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN O’NEIL LITTLE, a/k/a LA, a/k/a Youngblood,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00105-MOC-1)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan O’Neil Little, Appellant Pro Se. Gretchen C. F. Shappert,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ryan O’Neil Little appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    United States v. Little, No. 3:95-cr-

00105-MOC-1 (W.D.N.C. June 15, 2011).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2